                        Case 3:20-cr-00383-JD Document 7 Filed 05/27/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________


                  United States of America                         )
                             Plaintiff                             )
                                v.                                 )      Case No.   3:20-cr-383 JD
                Agustin Francisco Huneeus                          )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the United States of America                                                                                         .


Date:          05/27/2021                                                                  /s/ Jason Kleinwaks
                                                                                             Attorney’s signature


                                                                           Jason Kleinwaks (NYBN 5335013 / DCBN 1049058)
                                                                                         Printed name and bar number
                                                                                 450 Golden Gate Avenue, Box 36055
                                                                                 San Francisco, California 94102-3495


                                                                                                   Address

                                                                                        jason.kleinwaks@usdoj.gov
                                                                                               E-mail address

                                                                                              (415) 436-6924
                                                                                              Telephone number

                                                                                              (415) 436-7234
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
